DECREE
THIS CAUSE having been regularly called and tried by the Court, and the parties hereto having entered into a *98Compromise Agreement now on file in this Court, which, by consent of the parties, was made a rule of this Court, whereupon judgment was awarded in favor of the Plaintiff Government against all of the Defendants, as agreed upon in said Compromise Agreement.
It is now, therefore, hereby ordered and adjudged and decreed that the Plaintiff have judgment as agreed upon against the Defendants and each and all of them; that all adverse claims of the Defendants and each of them and all persons claiming or to claim the land and premises hereinafter described, or any part thereof, through or under said Defendants or any of them, are hereby adjudged and decreed to be invalid and groundless, and the Plaintiff Government be and the same is hereby declared and adjudged to be the true and lawful owner of the said land and every part and parcel thereof, and that the title of said Plaintiff is adjudged to be quieted against all claims, demands, or pretensions of the Defendants or any of .them, who are hereby perpetually estopped from setting up any claims thereto or any part thereof. Said premises are bounded and described as follows:—
“All that piece or parcel of land situate on the north side of Pago Pago Harbor, called or known as ‘LeTalie’ and ‘Satala’, starting at a monument marked [sic] north of a Fau stump on the beach at high-water mark, running along the eastern boundary of the land belonging to Fanene, bearing 9 degrees 33 minutes, distance 187 feet, to a monument marked ; [sic] thence bearing 82 degrees 33 minutes, distance 139.44 feet, to land of Mailo, and dry water-course, in which is a stone marked plainly ‘X’; thence running along the land of Mailo bearing 82 degrees 33 minutes, distance 84.94 feet, to a monument marked ; [sic] thence bearing 96 degrees 31 minutes, distance 141.15 feet, to a monument marked ; [sic] thence bearing 92 degrees 54 minutes, distance 210.87 feet, to a monument marked ; [sic] thence bearing 83 degrees 20 minutes 30 seconds, distance 61.25 feet, to a monument and land of Mauga; thence running along the southern boundary of Mauga’s land, bearing 257 degrees 22 minutes, distance 413.29 *99feet, to a large stone and monument marked ; [sic] thence bearing 188 degrees 44 minutes, distance 192 feet and 10/100 of a foot to a monument marked [sic] on the beach at high-water mark; thence bearing in a westerly direction along the beach, distance 1048.89 feet, to the starting point, as all the said boundaries are described and delineated in the plat attached hereto, marked ‘B’.”
Costs of Court and Registration fees, amounting to $25.00, and the sum of Fifty Dollars ($50.00) to be paid to Defendant Mauga are to be paid by the Plaintiff Government as agreed upon in said Compromise Agreement.